[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-10553         ELEVENTH CIRCUIT
                        Non-Argument Calendar       MARCH 1, 2012
                      ________________________        JOHN LEY
                                                       CLERK
               D.C. Docket No. 8:09-cv-02628-JDW-TBM

EMMANUEL EBEH,

                                                          Plaintiff-Appellant,

                                 versus

ST. PAUL TRAVELERS,
CHARTER OAK FIRE INSURANCE COMPANY,
PAT REDMOND,
JOHN MIKOS,
Dr.,
LAKESIDE OCCUPATIONAL MEDICAL CENTER, P.A.,

                                                       Defendants-Appellees,

METRO STORAGE, LLC, et al.,

                                                                 Defendants.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 1, 2012)
Before CARNES, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:

      Emmanuel Ebeh, an African American male proceeding pro se, filed a

lawsuit in federal district court against Lakeside Occupational Medical Centers,

P.A., alleging negligent misrepresentation, intentional infliction of emotional

distress, violation of Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat.

§ 501.201 et seq., and race discrimination under 42 U.S.C. § 1981. The district

court dismissed Ebeh’s complaint after concluding that res judicata bars all of his

claims. This is Ebeh’s appeal.

                                         I.

      Ebeh filed a complaint in Florida state court alleging that Lakeside

mistreated him when he sought medical treatment for work-related injuries. The

complaint asserted various state law claims, including negligent misrepresentation

and intentional infliction of emotional distress, and a race discrimination claim

under 42 U.S.C. § 1981. Lakeside moved to dismiss the complaint because Ebeh

failed to comply with Florida’s pre-suit requirements for medical malpractice

actions. The Florida court granted that motion, dismissing the complaint “with

prejudice.” That dismissal was affirmed on appeal. See Ebeh v. Lakeside

Occupational Med. Ctrs., P.A., 22 So. 3d 79 (Fla. 2d DCA 2009).

                                          2
      Ebeh then filed a complaint in federal court asserting all of the same claims

that were included in his state court complaint plus a new claim under Florida’s

Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq. Lakeside

moved to dismiss all of the claims based on res judicata, asserting that the state

court’s involuntary dismissal of Ebeh’s complaint “with prejudice” operated as an

adjudication on the merits. That dismissal, Lakeside argued, also precluded

Ebeh’s new FDUTPA claim because the claim arose from the same set of facts as

the other causes of action that the state court dismissed. The district court agreed

with Lakeside and dismissed Ebeh’s entire complaint on res judicata grounds.

                                          II.

      We review de novo a district court’s determination that a claim is barred by

res judicata. E.E.O.C. v. Pemco Aeroplex, Inc., 383 F.3d 1280, 1285 (11th Cir.

2004). We also review de novo a district court’s interpretation of state law. Jones

v. United Space Alliance, L.L.C., 494 F.3d 1306, 1309 (11th Cir. 2007).

      “[W]hen a federal court exercises federal question jurisdiction and is asked

to give res judicata effect to a state court judgment, it must apply the res judicata

principles of the law of the state whose decision is set up as a bar to further

litigation.” Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1509 (11th

Cir. 1985) (quotation marks omitted). Because Lakeside contends that a Florida

                                           3
state court judgment bars Ebeh’s federal lawsuit, we apply Florida’s doctrine of

res judicata to this case. According to that doctrine, an earlier lawsuit precludes a

later lawsuit if (1) the two suits involve the “same parties”; (2) the first suit was

resolved by “a court of competent jurisdiction”; (3) the first suit ended with a

“judgment on the merits”; and (4) the two suits are based upon “the same causes of

action.” Fla. Dep’t of Transp. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001).

      The first three prongs are easily met here. First, Ebeh filed his state lawsuit

and federal lawsuit against the same party, Lakeside. Second, the Florida state

court that dismissed Ebeh’s complaint is a court of competent jurisdiction. Third,

the state court judgment dismissing Ebeh’s complaint operates as an adjudication

on the merits because the court did not specifically say that its order of involuntary

dismissal was not an adjudication on the merits. See Fla. R. Civ. P. 1.420(b); see

also Allie v. Ionata, 503 So. 2d 1237, 1242 (Fla. 1987) (“Unless otherwise

specifically exempted, a dismissal constitutes an adjudication on the merits.”).

      We now turn to the fourth prong of Florida’s res judicata doctrine,

determining whether the two lawsuits involve “the same cause of action.” In the

state and federal complaints, Ebeh asserted identical claims for negligent

misrepresentation, intentional infliction of emotional distress, and race

discrimination. Those three claims, therefore, are barred by Florida’s doctrine of

                                           4
res judicata.

      Ebeh’s FDUTPA claim is also barred even though he did not raise it in the

state complaint. Under Florida law, “the doctrine of res judicata . . . bars from

subsequent litigation all claims that were raised or could have been raised in the

first cause of action.” Felder v. State, Dep’t Mgmt. Servs., 993 So. 2d 1031, 1034

(Fla. 1st DCA 2008); see also Fla. Dep’t Transp. v. Juliano, 801 So. 2d 101, 107

(Fla. 2001) (“[R]es judicata bars relitigation in a subsequent cause of action not

only of claims raised, but also claims that could have been raised.”); Jenkins v.

Lennar Corp., 972 So. 2d 1064, 1065 (Fla. 3rd DCA 2008) (“The doctrine of res

judicata bars re-litigation of a cause of action for claims that were raised and could

have been raised in a prior action.”). Ebeh’s FDUTPA claim is another theory of

recovery for the same harm that he attempted to redress when he filed the state

court complaint. Because he could have asserted the FDUTPA claim at that time,

he is barred from asserting it now.

      AFFIRMED.




                                          5